Exhibit 10.1

 

LOAN AGREEMENT

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC., a Delaware corporation
(“Lender”), and AMSBRA, LTD., an English corporation (“Borrower”), hereby agree
as follows effective as of October 4, 2005 (the "Effective Date"):

WHEREAS, Borrower has requested a revolving credit loan facility from the Lender
in an aggregate principal amount of up to $4,425,000 to be available to Borrower
through March 31 2006; and

WHEREAS, the Lender is willing to make said revolving credit loans to the
Borrower upon, and subject to, the terms, provisions and conditions hereinafter
set forth;

NOW THEREFORE, in consideration of the mutual promises, conditions, and
covenants set forth herein, the receipt and/or sufficiency of which is hereby
acknowledged, Borrower and Lender mutually covenant and agree as follows:

1.

Definitions. Capitalized terms used herein and not otherwise defined herein will
have the meanings given those terms in the second to last section of this
Agreement.

2.

Credit Facilities.

 

2.1

Revolving Credit Loan.

 

2.1.1

Total Facility. Lender will make available to Borrower through March 31 2006 a
line of credit of up to $4,425,000 ("Total Facility"), subject to the terms and
conditions and made upon the representations and warranties of Borrower set
forth in this Agreement. Amounts outstanding under the line of credit from time
to time will be referred to as the "Revolving Credit Loan". The Revolving Credit
Loan will be represented by the Revolving Credit Note of Borrower of even date
herewith and all amendments, extensions and renewals thereto and restatements
and replacements thereof (the "Revolving Credit Note"). The Revolving Credit
Loan will bear interest and will be payable in the manner set forth in the
Revolving Credit Note, the terms of which are incorporated herein by reference.
After March 31 2006, Borrower will have no further right to advances under the
Total Facility. The outstanding principal amount as of March 31 2006 will be
repaid pursuant to the terms of the Revolving Credit Note.

 

2.1.2

Advances. Advances will be made as specified in the Revolving Credit Note.

 

-1-

 

 


--------------------------------------------------------------------------------



 

 

 

2.1.3

Extensions. After the initial term of the Revolving Credit Note, Lender in its
sole discretion may extend or renew the Total Facility and the Revolving Credit
Note by accepting from Borrower one or more new notes, each of which will be
deemed to be the Revolving Credit Note under this Agreement. In no event will
Lender be under any obligation to extend or renew the Total Facility or the
Revolving Credit Note beyond the initial term thereof.

 

2.1.4

Voluntary Prepayment. The Borrower may, upon notice to the Lender specifying
that it is paying the Loans, pay without penalty or premium the Loans in whole
at any time or in part from time to time, by paying the principal amount to be
paid. Payments received will be applied in such order as Lender may elect. Any
prepayments will serve to permanently reduce the amount of the Total Facility.

 

2.1.5

Mandatory Prepayment. In addition to the regularly scheduled principal payments
due pursuant to the Revolving Credit Note and any voluntary prepayments made by
the Borrower under Section 2.1.4 above, the Borrower hereby covenants and agrees
to pay to the Lender as mandatory prepayments on the Loans (i) within ten (10)
days after receipt thereof, One Hundred Percent (100%) of the net cash proceeds
received by the Borrower from the issuance of any capital stock or other equity
securities or from the issuance of any debt subsequent to the date of this
Agreement; (ii) within ninety (90) days after receipt thereof, One Hundred
Percent (100%) of the net cash proceeds received by the Borrower from the sale
or other disposition of any property (other than the sale of inventory in the
ordinary course of business, but including, without limitation, any insurance
proceeds received from any insurance loss of any such property) to the extent
the aggregate amount of such proceeds are not used within ninety (90) days after
receipt thereof by the Borrower to purchase replacement assets, so long as such
replacement assets are acceptable to Lender in its sole discretion; and (iii)
within ninety (90) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year of the Borrower ending December 31, 2005), an
amount equal to fifty percent (50%) of the Consolidated Excess Cash Flow.
Payments received will be applied in such order as Lender may elect. Any
prepayments will serve to permanently reduce the amount of the Total Facility.

 

2.2

Additional Costs.

 

2.2.1

Taxes, Reserve Requirements, etc. In the event that any applicable law, treaty,
rule or regulation (whether domestic or foreign) now or hereafter in effect and
whether or not presently applicable to Lender, or any interpretation or
administration thereof by any governmental

 

-2-

 

 


--------------------------------------------------------------------------------



 

authority charged with the interpretation or administration thereof, or
compliance by Lender with any guideline, request or directive of any such
authority (whether or not having the force of law), will: (a) affect the basis
of taxation of payments to Lender of any amounts payable by Borrower under this
Agreement (other than taxes imposed on the overall net income of Lender, by the
jurisdiction, or by any political subdivision or taxing authority of any such
jurisdiction, in which Lender has its principal office), (b) impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by Lender, or
(c) impose any other condition with respect to this Agreement, any Note executed
in connection with this Agreement or any of the Loan Documents, and the result
of any of the foregoing is to increase the cost of making, funding or
maintaining any such Note or to reduce the amount of any sum receivable by
Lender thereon, then Borrower will pay to Lender from time to time, upon request
by Lender, additional amounts sufficient to compensate Lender for such increased
cost or reduced sum receivable.

 

2.2.2

Certificate of Lender. A certificate of Lender setting forth such amount or
amounts as will be necessary to compensate Lender as specified above will be
delivered to Borrower and will be conclusive absent manifest error. Borrower
will pay Lender the amount shown as due on any such certificate within 30 days
after its receipt of the same. Failure on the part of Lender to deliver any such
certificate will not constitute a waiver of Lender's rights to demand
compensation for any particular period or any future period. The protection of
this Section will be available to Lender regardless of any possible contention
of invalidity or inapplicability of the law, regulation, etc., that results in
the claim for compensation under this Section.

3.

Collateral. The Collateral for the repayment of the Obligations will be that
granted pursuant to the Security Documents.

4.

Representations and Warranties. To induce Lender to enter into this Agreement
and to make the advances herein contemplated, Borrower hereby represents and
warrants as follows:

 

4.1

Organization. Borrower is formed under the laws of England and Wales. Borrower
is duly organized and in good standing under the laws of the country of its
formation, is duly qualified in all jurisdictions where required by the conduct
of its business or ownership of its assets except where the failure to so
qualify would not have a material adverse effect on its condition, financial or
otherwise, and has the power and authority to own and operate its assets and to
conduct its business as is now done.

 

 

-3-

 

 


--------------------------------------------------------------------------------



 

 

 

4.2

Latest Financials. Its Current Financial Statements as delivered to Lender are
true, complete and accurate in all material respects and fairly present its
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise and the results of its operations for the periods
specified therein. The annual financial statements of all business entities
included in the Current Financial Statements have been prepared in accordance
with generally accepted accounting principles applied consistently with
preceding periods subject to any comments and notes contained therein.

 

4.3

Recent Adverse Changes. Since the dates of its Current Financial Statements,
Borrower has not suffered any damage, destruction or loss which has materially
and adversely affected its business or assets and no event or condition of any
character has occurred which has materially and adversely affected its assets,
liabilities, business or financial condition, and Borrower has no knowledge of
any event or condition which may materially and adversely affect its assets,
liabilities, business or financial condition.

 

4.4

Recent Actions. Since the dates of its Current Financial Statements, its
business has been conducted in the ordinary course, and Borrower has not: (a)
incurred any obligations or liabilities, whether accrued, absolute, contingent
or otherwise, other than liabilities incurred and obligations under contracts
entered into in the ordinary course of business and other than liabilities to
Lender; (b) discharged or satisfied any lien or encumbrance or paid any
obligations, absolute or contingent, other than current liabilities, in the
ordinary course of business; (c) mortgaged, pledged or subjected to lien or any
other encumbrance any of its assets, tangible or intangible, or cancelled any
debts or claims except in the ordinary course of business; or (d) made any loans
or otherwise conducted its business other than in the ordinary course.

 

4.5

Title. Borrower has good title to the assets reflected on its Current Financial
Statements, free and clear from all liens and encumbrances except for: (a)
current taxes and assessments not yet due and payable, (b) liens and
encumbrances, if any, reflected or noted on said balance sheet or notes, (c) any
security interests, pledges or mortgages to Lender in connection with the
closing of this Agreement, (d) assets disposed of in the ordinary course of
business, and (e) Permitted Liens.

 

4.6

Litigation, etc. As of the date hereof, there are no actions, suits, proceedings
or governmental investigations pending or, to its knowledge, threatened against
Borrower which, if adversely determined, could result in a material and adverse
change in its financial condition, business or assets; and there is no basis
known to Borrower for any such actions, suits, proceedings or investigations.

 

4.7

Taxes. Except as to taxes not yet due and payable, Borrower has filed all
notices, returns, computations, registrations and reports that are now required
to be filed by Borrower in connection with any national, state, federal,
municipal or local government tax, duty or charge levied, assessed or imposed
upon Borrower or its

 

-4-

 

 


--------------------------------------------------------------------------------



 

property, including PAYE, national insurance and similar taxes; and all of such
taxes have been either paid or adequate reserve or other provision has been made
therefor. Borrower has timely filed the payments of every tax and tax return
with the appropriate taxation authorities, and Borrower has never incurred a
penalty for failure to file or to file in a timely manner. If Borrower has
currently filed an extension for the payment of taxes, Borrower has accrued
sufficient funds for the payment of such tax in accordance with generally
accepted accounting principles.

 

4.8

Authority. Borrower has full power and authority to enter into the transactions
provided for in this Agreement. The documents to be executed by Borrower in
connection with this Agreement, when executed and delivered by Borrower will
constitute the legal, valid and binding obligations of Borrower enforceable in
accordance with their respective terms except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws in effect from time to time affecting the rights of creditors
generally and except as such enforceability may be subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in law or in equity).

 

4.9

Other Defaults. There does not now exist any default or violation by Borrower of
or under any of the terms, conditions or obligations of: (a) its Memorandum or
Articles of Association and Bylaws; (b) any material indenture, mortgage, deed
of trust, franchise, permit, contract, agreement, or other material instrument
to which Borrower is a party or by which Borrower is bound; or (c) any law,
regulation, ruling, order, injunction, decree, condition or other requirement
applicable to or imposed upon Borrower by any law or by any governmental
authority, court or agency; and the transactions contemplated by this Agreement
and the Loan Documents will not result in any such default or violation.

 

4.10

Stock of Borrower. Borrower has no outstanding options, warrants or contracts to
issue additional securities of any kind except as identified in Schedule 4.10.

 

4.11

Stock. Except as disclosed on Schedule 4.11, Borrower does not own more than one
percent (1%) of the issued and outstanding capital stock or other ownership
interests of any corporation, firm or entity.

 

4.12

Subsidiaries, Partnerships and Joint Ventures. Borrower has no Subsidiaries and
is not a party to any partnership agreement or joint venture agreement.

 

4.13

Licenses, etc. Borrower has obtained any and all licenses, permits, franchises
or other governmental authorizations necessary for the ownership of its
properties and the conduct of its business. Borrower possesses adequate
licenses, patents, patent applications, copyrights, trademarks, trademark
applications, and trade names to continue to conduct its business as heretofore
conducted by it, without any conflict with the rights of any other person or
entity.

 

 

-5-

 

 


--------------------------------------------------------------------------------



 

 

 

4.14

Sufficient Capital. Following the draw down of the Total Facility, borrower now
has capital sufficient to carry on its business, all business and transactions
in which Borrower is about to engage, and is now solvent and able to pay its
debts as they mature.

 

4.15

Name, Places of Business and Location of Assets. The address of its principal
place of business and every other place from which Borrower conducts business is
as specified in Schedule 4.15. The assets of Borrower, and all books and records
pertaining thereto are and will be located at the addresses indicated on
Schedule 4.15. In the five years preceding the date hereof, Borrower has not
conducted business under any name other than its current name nor maintained any
place of business or any assets in any jurisdiction other than those disclosed
on Schedule 4.15.

 

4.16

No Margining of Stock. No part of the proceeds of any Loans will be used to
purchase or carry any margin stock.

 

4.17

Closing Memo. The information contained in each of the documents prepared by
Borrower, executed by Borrower or provided by a third party at the request of
Borrower listed on the Closing Memo to be executed or delivered by Borrower or
relating to Borrower is complete and correct in all material respects.

 

4.18

Environmental Matters.

 

4.18.1

Borrower and the activities or operations on any of the real estate that
Borrower owns or occupies (the "Property") are in compliance in all material
respects with all Environmental Laws.

 

4.18.2

Borrower has obtained all approvals, permits, licenses, certificates, or
satisfactory clearances from all governmental authorities required under
Environmental Laws with respect to the Property and any activities or operations
at the Property.

 

4.18.3

To the best of Borrower's knowledge, there have not been and are not now any
solid waste, hazardous waste, hazardous or toxic substances, pollutants,
contaminants, or petroleum in, on, under or about the Property, nor have or do
any activities carried out at the Property generate any electricity, heat,
vibration, noise or other radiation which cause harm or damage or other
interference with the environment. The use which Borrower makes and intends to
make of the Property will not result in the deposit or other release of any
hazardous or toxic substances, solid waste, pollutants, contaminants or
petroleum on, to or from the Property, or the generation of any electricity,
heat, vibration, noise or other radiation which may or is liable to cause harm
or damage or other interference with the environment.

 

 

-6-

 

 


--------------------------------------------------------------------------------



 

 

 

4.18.4

To the best of Borrower's knowledge, there have been no complaints, citations,
claims, notices, information requests, orders or directives on environmental
grounds or under Environmental Laws (collectively "Environmental Claims") made
or delivered to, pending or served on, or anticipated by Borrower or its agents,
or of which Borrower or its agents, are aware or should be aware (i) issued by
any governmental department or agency having jurisdiction over the Property or
the activities or operations at the Property, or (ii) issued or claimed by any
third party relating to the Property or the activities or operations at the
Property.

 

4.18.5

To the best of Borrower's knowledge, no asbestos or asbestos-containing
materials (as defined in the Asbestos Regulations 1969 and 1987) are installed,
used or incorporated into the Property, and no asbestos-containing materials
have been disposed of on the Property.

 

4.18.6

To the best of Borrower's knowledge, there are no latent or patent defects in
the buildings and structures on or comprising the Property and in the
construction of the buildings and its structures on or comprising the Property
or any alterations thereto all materials used were in accordance with good
design standards and good building practices at the time of construction of such
building.

 

4.18.7

To the best of Borrower's knowledge, no polychlorinated biphenyls ("PCBs") are
located at, on or in the Property in the form of electrical equipment or
devices, including, but not limited to, transformers, capacitors, fluorescent
light fixtures with ballasts, cooling oils or any other device or form.

 

4.18.8

To the best of Borrower's knowledge, there have not been and are not now any
underground storage tanks located within or about the Property.

 

4.18.9

Borrower has provided Lender with copies of all environmental reports, audits
and studies known to Borrower and accessible to Borrower, whether in Borrower’s
possession or otherwise, regarding the Property.

 

4.19

Employment Matters.

 

4.19.1

There are no material strikes or other material employment disputes against
Borrower pending or, to its knowledge, threatened.

 

4.19.2

There are no amounts owing to present or former directors, officers employees or
workers of the Borrower other than not more than one month's arrears of
remuneration accrued or due or for reimbursement

 

-7-

 

 


--------------------------------------------------------------------------------



 

of business expenses incurred within a period of three months preceding the date
of this Agreement and no moneys or benefits other than in respect of
remuneration or emoluments of employment are payable to or for the benefit of
any present or former director, officer, employee or worker of the Borrower, nor
any dependant of any present or former director, officer, employee or worker of
the Borrower.

 

4.19.3

No liability has been incurred or is reasonably anticipated by the Company for
breach of any contract of employment or worker's contract or for services or for
severance payments or for redundancy payments or protective awards or for
compensation for unfair dismissal or for failure to comply with any order for
the reinstatement or re-engagement of any employee or for sex, race or
disability discrimination or for any other liability accruing from the
termination or variation of any contract of employment or for services or
worker's contract;

 

4.19.4

The Borrower has in relation to each of its employees and workers (and so far as
relevant to each of its former employees and workers) complied with:

 

4.19.4.1

all obligations imposed on it by all relevant statutes, regulations and codes of
conduct and practice affecting its employment of any persons and all relevant
orders and awards made thereunder and has maintained current, adequate and
suitable records regarding the service, terms and conditions of employment of
each of its employees and workers; and

 

4.19.4.2

all collective agreements, recognition agreements and customs and practices for
the time being affecting its employees and workers or their conditions of
service.

 

4.19.5

The Borrower has not been served with any improvement and/or prohibition notices
pursuant to sections 21 and 22, Health and Safety at Work etc. Act 1974, nor is
any prosecution or sentence pending for any (alleged) offence under the Health
and Safety at Work Act 1974.

 

4.19.6

There is no liability or claim against the Borrower outstanding or reasonably
anticipated under the Equal Pay Act 1970, the Sex Discrimination Acts 1975 and
1986, the Race Relations Act 1976, the Disability Discrimination Act 1995,
Employment Relations Act 1996, Transfer of Undertakings (Protection of
Employment) Regulations 1981 ("TUPE"), the Social Security Contributions and
Benefits Act 1992, Trade Union and Labour Relations (Consolidation) Act 1992

 

-8-

 

 


--------------------------------------------------------------------------------



 

("TULRCA"), the Working Time Regulations 1998 or the National Minimum Wage
Regulations 1999.

 

4.19.7

Within a period of one year preceding the date of this Agreement, the Borrower
has not given notice of any redundancies to the Secretary of State or started
consultations with any independent trade union or workers' representatives under
the provisions of Part IV, TULRCA or under TUPE nor has the Company failed to
comply with any such obligation under the said Part IV or TUPE.

 

4.19.8

The consummation of the transactions contemplated herein will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Borrower is a party or by which
Borrower is bound.

5.

Affirmative Covenants. From the date of execution of this Agreement until all
Obligations to Lender have been fully paid and this Agreement terminated,
Borrower will:

 

5.1

Existence. Do all things necessary to (i) preserve and keep in full force and
effect at all times its corporate existence and all permits, licenses,
franchises and other rights material to its business and (ii) be duly qualified
to do business and be in good standing in all jurisdictions where the nature of
its business or its ownership of property requires such qualification, except
for those jurisdictions in which the failure to qualify or be in good standing
could not reasonably be expected to have a material adverse effect.

 

5.2

Books, Records and Access. Maintain proper books of account and other records
and enter therein complete and accurate entries and records of all of its
transactions and, upon reasonable advance notice, give representatives of Lender
access thereto at all reasonable times, including permission to examine, copy
and make abstracts from any of such books and records and such other information
as Lender may from time to time reasonably request. Borrower, upon reasonable
advance notice, will give Lender reasonable access to its properties for the
purposes of examining their assets and verifying their existence. Borrower will
make available to Lender for examination copies of any reports, statements or
returns which Borrower may make to or file with any governmental department,
bureau or agency, and will furnish to Lender copies of any reports, statements,
or returns and exhibits thereto that Borrower may make to or file with the
Registrar of Companies. In addition, Borrower will be available to Lender, or
cause its officers or general partners, as applicable, to be available from time
to time upon reasonable notice to discuss the status of the Loans, its business
and any statements, records or documents furnished or made available to Lender
in connection with this Agreement.

 

 

-9-

 

 


--------------------------------------------------------------------------------



 

 

 

5.3

Monthly Statements. Furnish Lender within 30 days after the end of each fiscal
month internally prepared financial statements of Borrower with respect to such
fiscal month, which financial statements will: (a) be in reasonable detail and
in form reasonably satisfactory to Lender, (b) be accompanied by a Compliance
Certificate, (c) include a balance sheet as of the end of such period, profit
and loss and surplus statements for such period and a statement of cash flows
for such period, (d) include prior year comparisons and (e) be on a
consolidating and consolidated basis for Borrower and its Subsidiaries and for
any entity in which Borrower's financial information is consolidated in
accordance with generally accepted accounting principles.

 

5.4

Annual Statements. Furnish Lender within 120 days after the end of each fiscal
year of Borrower annual audited financial statements which will: (a) include a
balance sheet as of the end of such year, profit and loss and surplus statements
and a statement of cash flows for such year; (b) be on a consolidated basis with
Borrower, its Subsidiaries, if any, and any entity into which Borrower's
financial information is consolidated in accordance with generally accepted
accounting principles; (c) be accompanied by a Compliance Certificate, and (d)
contain the unqualified opinion of an independent chartered accountancy and
audit form accredited by the Institute of Chartered Accountants of England and
Wales and its examination will have been made in accordance with generally
accepted auditing standards and such opinion will identify any generally
accepted accounting principles not consistently applied from year to year, to
the extent such inconsistency is material to the financing statements.

 

5.5

Auditor's Letters, Etc. Furnish any letter, other than routine correspondence,
directed to Borrower by its auditors or independent accountants, relating to its
financial statements, accounting procedures, financial condition, tax returns or
the like since the date of the Current Financial Statements to Lender.

 

5.6

Taxes. Pay and discharge when due or within the offered grace period all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon it, its income, profits, property or business, except those which
currently are being contested in good faith by appropriate proceedings and for
which Borrower has set aside adequate reserves or made other adequate provision
with respect thereto, but any such disputed item will be paid forthwith upon the
commencement of any proceeding for the foreclosure of any lien which may have
attached with respect thereto, unless Lender has received an opinion in form and
substance and from legal counsel acceptable to Lender that such proceeding is
without merit.

 

5.7

Operations. Continue its business operations in substantially the same manner as
at present, except where such operations are rendered impossible by a fire,
strike or other events beyond its control; keep its real and personal properties
in good operating condition and repair, allowing for fair wear and tear; make
all necessary and proper repairs, renewals, replacements, additions and
improvements thereto

 

-10-

 

 


--------------------------------------------------------------------------------



 

and comply with the provisions of all leases to which Borrower is party or under
which Borrower occupies or holds real or personal property so as to prevent any
loss or forfeiture thereof or thereunder.

 

5.8

Insurance. Comply with the insurance requirements of the Loan Documents. In
addition to the foregoing, keep its insurable real and personal property insured
with responsible insurance companies against loss or damage by fire, windstorm
and other hazards which are commonly insured against in an extended coverage
endorsement in an amount equal to not less than 90% of the insurable value
thereof on a replacement cost basis and also maintain public liability insurance
in a reasonable amount. In addition, the parties delivering to Lender insurance
certificates as listed on the Closing Memo will maintain extended liability
insurance and property insurance of at least the amounts and coverages listed on
such certificates delivered in connection with the Closing and in a form and
with companies reasonably satisfactory to Lender. Notwithstanding the foregoing,
such property insurance will at all times be in an amount so that such party
will not be deemed a "co-insurer" under any co-insurance provisions of such
policies. All such insurance policies will name Lender as an additional insured
and, where applicable, as lender's loss payee under a loss payable endorsement
satisfactory to Lender. All such policies will provide that ten (10) days prior
written notice must be given to Lender before such policy is altered or
cancelled. Schedules of all insurance will be submitted to Lender upon request.
Such schedules will contain a description of the risks covered, the amounts of
insurance carried on each risk, the name of the insurer and the cost of such
insurance. Borrower will provide new schedules to Lender promptly to reflect any
change in insurance coverage.

 

5.9

Compliance with Laws. Comply with all laws and regulations applicable to
Borrower and to the operation of its business, including without limitation
those relating to environmental and health matters, and do all things necessary
to maintain, renew and keep in full force and effect all rights, permits,
licenses, certificates, satisfactory clearances and franchises necessary to
enable Borrower to continue its business.

 

5.10

Environmental Violations.

 

5.10.1

In the event that any hazardous or toxic substances, pollutants, contaminants,
solid waste or hazardous waste, or petroleum are released at or from the
Property, or are otherwise found to be in, on, under, about or migrating to or
from the Property in violation of Environmental Laws or in excess of cleanup
levels established under Environmental Laws, promptly will notify Lender in
writing and will promptly commence such action as may be appropriate or required
with respect to such conditions, including, but not limited to, investigation,
removal and cleanup thereof, and deposit with Lender cash collateral, letter of
credit, bond or other assurance of performance in form, substance and amount
reasonably acceptable to Lender to

 

-11-

 

 


--------------------------------------------------------------------------------



 

cover the cost of such action. Upon request, Borrower will provide Lender with
updates on the status of Borrower's actions to resolve or otherwise address such
conditions, until such time as such conditions are fully resolved to the
satisfaction of Lender, as determined by Lender in the exercise of its
reasonable discretion.

 

5.10.2

In the event Borrower receives notice of an Environmental Claim from any
governmental agency or other third party alleging a violation of or liability
under Environmental Laws with respect to the Property or Borrower's activities
or operations at the Property, promptly notify Lender in writing and will
commence such action as may be appropriate or required with respect to such
Environmental Claim. Upon request, Borrower will provide Lender with updates on
the status of Borrower's actions to resolve or otherwise address such
Environmental Claim, until such claim has been fully resolved to the
satisfaction of Lender, as determined by Lender in the exercise of its
reasonable discretion.

 

5.10.3

In the event that any hazardous or toxic substances, pollutants, contaminants,
solid waste or hazardous waste, or petroleum are released at or from the
Property, or are otherwise found to be in, on, under, about or migrating to or
from the Property in violation of Environmental Laws or in excess of cleanup
levels established under Environmental Laws, promptly will notify Lender in
writing and will promptly commence such action as may be appropriate or required
with respect to such conditions, including, but not limited to, investigation,
removal and cleanup thereof, and deposit with Lender cash collateral, letter of
credit, bond or other assurance of performance in form, substance and amount
reasonably acceptable to Lender to cover the cost of such action. Upon request,
Borrower will provide Lender with updates on the status of Borrower's actions to
resolve or otherwise address such conditions, until such time as such conditions
are fully resolved to the satisfaction of Lender, as determined by Lender in the
exercise of its reasonable discretion.

 

5.10.4

In the event Borrower receives notice of an Environmental Claim from any
governmental agency or other third party alleging a violation of or liability
under Environmental Laws with respect to the Property or Borrower's activities
or operations at the Property, promptly notify Lender in writing and will
commence such action as may be appropriate or required with respect to such
Environmental Claim. Upon request, Borrower will provide Lender with updates on
the status of Borrower's actions to resolve or otherwise address such
Environmental Claim, until such claim has been fully resolved to the
satisfaction of Lender, as determined by Lender in the exercise of its
reasonable discretion.

 

 

-12-

 

 


--------------------------------------------------------------------------------



 

 

 

5.11

Environmental Audit and Other Environmental Information. Provide copies of all
environmental reports, audits, and studies obtained by Borrower from work
conducted by Borrower or any other person or entity on the Property or property
adjacent thereto as soon as such reports, audits and studies become available to
it. If the submissions are considered inadequate or insufficient in order for
Lender to adequately consider the environmental condition of the Property or the
status of Borrower’s environmental compliance or if the submissions are in
error, then Lender may require Borrower, at Borrower's sole expense, to engage
an independent engineering or consulting firm acceptable to Lender to conduct a
complete environmental report, study, or audit in as timely as fashion as is
reasonably possible. In addition, Borrower will provide Lender with information
related to remedial action at its Property or adjacent to its Property as soon
as such information becomes available to it.

 

5.12

Business Names and Locations. Promptly notify Lender of: (a) any change in the
name under which Borrower conducts its business; (b) any change in the location
of the assets of the Borrower or Borrower’s principal place of business during
such fiscal year; and (c) the opening or closing of any place from which
Borrower conducts business during such fiscal year.

 

5.13

Notice of Default. Notify Lender in writing within five days after Borrower
knows or has reason to know of the occurrence of an Event of Default.

 

5.14

Sale and Leaseback. Not directly or indirectly enter into any arrangement to
sell or transfer all or any part of its assets then owned by Borrower and
thereupon or within one year thereafter rent or lease any of the assets so sold
or transferred.

 

5.15

Line of Business. Not enter into any lines or areas of business substantially
different from the business or activities in which Borrower is presently
engaged.

 

5.16

Business Opportunities. Not divert (or permit anyone to divert) any of its
business or opportunities to any other corporate or business entity in which
Borrower or its Affiliates may hold a direct or indirect interest.

 

5.17

Waivers. Not waive any right or rights of substantial value which, singly or in
the aggregate, is or are material to its condition (financial or other),
properties or business.

6.

Negative Covenants. From the date of execution of this Agreement until all of
the Obligations have been fully paid, Borrower will not without Lender's prior
written consent:

 

6.1

Debt. Incur any Indebtedness other than: (a) the Loans and any subsequent
Indebtedness to Lender; (b) open account obligations incurred in the ordinary
course of business having maturities of less than 150 days; and (c) lease
payments for real property.

 

 

-13-

 

 


--------------------------------------------------------------------------------



 

 

 

6.2

Liens. Incur, create, assume, become or be liable in any way, or suffer to exist
any mortgage, pledge, lien, charge or other encumbrance of any nature whatsoever
on any of its assets, now or hereafter owned, other than Permitted Liens.

 

6.3

Guarantees. Guarantee, endorse or become contingently liable for the obligations
of any person, firm or corporation, except in connection with the endorsement
and deposit of checks in the ordinary course of business for collection.

 

6.4

Dividends. Declare or pay any dividends of any kind other than dividends payable
solely on its Ordinary Share Capital

 

6.5

Redemptions. Purchase, retire, redeem or otherwise acquire for value, directly
or indirectly, any shares of its Ordinary Share Capital now or hereafter
outstanding.

 

6.6

Investments. Purchase or hold beneficially any stock, other securities or
evidences of indebtedness of, or make any investment or acquire any interest
whatsoever in, any other person, firm or corporation.

 

6.7

Merger, Acquisition or Sale of Assets. Merge or consolidate with or into any
other entity or acquire all or substantially all the assets of any person, firm,
partnership, joint venture, or corporation, or sell, lease or otherwise dispose
of any of its assets except for dispositions in the ordinary course of business.

 

6.8

Advances and Loans. Lend money, give credit or make advances to any person,
firm, joint venture or corporation, including, without limitation, Affiliates.

 

6.9

Subsidiaries. Acquire any Subsidiaries, create any Subsidiaries or enter into
any partnership or joint venture agreements.

 

6.10

Transactions with Affiliates. Enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any Affiliate unless such transaction is otherwise
permitted under this Agreement, is in the ordinary course of its business, and
is on reasonable terms no less favorable to Borrower than Borrower would obtain
in a comparable arm's length transaction with a non-Affiliate.

 

6.11

Use of Proceeds. Use the proceeds of the Loans for any purpose other than
funding the organic growth of the Borrower by the opening of retail
“Build-A-Bear Workshop” franchise stores in the United Kingdom.

 

6.12

Fiscal Year. Change its fiscal year.

7.

Events of Default. Upon the occurrence of any of the following events with
respect to Borrower:

 

 

-14-

 

 


--------------------------------------------------------------------------------



 

 

 

7.1

Non-Payment. The non-payment of any principal amount of the Revolving Credit
Note when due, whether by acceleration or otherwise, or the nonpayment of any
interest upon any Note or any other amount due Lender pursuant to this
Agreement;

 

7.2

Covenants. The default in the due observance of any covenant or agreement to be
kept or performed by it under the terms of this Agreement or any of the Loan
Documents.

 

7.3

Representations and Warranties. Any representation or warranty made by it in
this Agreement, in any of the Loan Documents or in any report, certificate,
opinion, financial statement or other document furnished in connection with the
Obligations is false or erroneous in any material respect or any material breach
thereof has been committed;

 

7.4

Obligations. Except as provided in Sections 7.1, 7.2 and 7.3 above, the default
by it in the due observance of any covenant, negative covenant or agreement to
be kept or performed by it under the terms of this Agreement, the Loan Documents
or any document now or in the future executed in connection with any of the
Obligations and the lapse of any applicable cure period provided therein with
respect to such default, or, if so defined therein, the occurrence of any Event
of Default or Default (as such terms are defined therein);

 

7.5

Insolvency, etc. The Borrower

 

7.5.1

is, or admits in writing that it is, unable generally to pay its debts as they
fall due or otherwise is, or admits in writing that it is, insolvent; or

 

7.5.2

stops, or suspends payment of all or a material part of its debts or makes a
general assignment or any arrangement or composition with or for the benefit of
its creditors or a moratorium is agreed or declared in respect of or affecting
all or a material part of its indebtedness.

 

7.6

Insolvency proceedings Any corporate action, legal proceedings or other
procedure or step is taken, and not reversed, dismissed or cured within sixty
(60) days, in relation to:

 

7.6.1

the suspension of payments, a moratorium of any Indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Borrower;

 

7.6.2

a composition, compromise, assignment or arrangement with any creditor of the
Borrower;

 

 

-15-

 

 


--------------------------------------------------------------------------------



 

 

 

7.6.3

the appointment of a liquidator receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the Group or any of its assets; or

 

7.6.4

enforcement of any security over any assets of the Borrower, or any analogous
procedure or step is taken in any jurisdiction.

 

7.7

Execution, Attachment, Etc. The commencement of any foreclosure proceedings,
proceedings in aid of execution, attachment actions, levies against, or the
filing by any taxing authority of a lien against it or against any of its
assets, except those liens being diligently contested in good faith which in the
aggregate do not exceed $100,000;

 

7.8

Loss, Theft or Substantial Damage to Assets. The loss, theft or substantial
damage to it assets if the result of such occurrence (singly or in the
aggregate) is the failure or inability to resume substantially normal operation
of its business within 30 days of the date of such occurrence;

 

7.9

Judgments. Unless in the reasonable opinion of Lender it is adequately insured
or bonded, the entry of a final judgment for the payment of money involving more
than $100,000 against it and the failure by it to discharge the same, or cause
it to be discharged, within 10 days from the date of the order, decree or
process under which or pursuant to which such judgment was entered, or to secure
a stay of execution pending appeal of such judgment; the entry of one or more
final monetary or non-monetary judgments or order which, singly or in the
aggregate, does or could reasonably be expected to: (a) cause a material adverse
change in the value of its assets or its condition (financial or otherwise),
operations, properties or prospects, (b) have a material adverse effect on its
ability to perform its obligations under this Agreement or the Loan Documents,
or (c) have a material adverse effect on the rights and remedies of Lender under
this Agreement, the Revolving Credit Note or any Loan Document;

 

7.10

Impairment of Security. (a) The validity or effectiveness of any Loan Document
or its transfer, grant, pledge, mortgage or assignment by the party executing it
in favor of Lender is impaired; (b) any party, other than Lender, to a Loan
Document asserts that any Loan Document is not a legal, valid and binding
obligation of it enforceable in accordance with its terms; (c) the security
interest or lien purporting to be created by any of the Loan Documents ceases to
be or is asserted by any party to any Loan Document (other than Lender) not to
be a valid, perfected lien subject to no liens other than liens not prohibited
by this Agreement or any Loan Document; or (d) any Loan Document is amended,
subordinated, terminated or discharged, or any person is released from any of
its covenants or obligations except to the extent that Lender expressly consents
in writing thereto;



 

-16-

 

 


--------------------------------------------------------------------------------



 

7.11

Other Indebtedness of Lender’s Affiliates. A default with respect to any
evidence of Indebtedness by it (other than to Lender pursuant to this Agreement)
to any of Lender's Affiliates, if the effect of such default is to accelerate
the maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to the stated maturity thereof, or if any
Indebtedness of it for borrowed money (other than to Lender pursuant to this
Loan Agreement) is not paid when due and payable, whether at the due date
thereof or a date fixed for prepayment or otherwise (after the expiration of any
applicable grace period);

 

7.12

Other Indebtedness. A default with respect to any evidence of Indebtedness in
excess of $100,000 by it (other than to Lender or Lender’s Affiliate pursuant to
this Agreement), if the effect of such default is to accelerate the maturity of
such Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to the stated maturity thereof, or if any Indebtedness of it in
excess of $100,000 for borrowed money (other than to Lender or Lender’s
Affiliate pursuant to this Loan Agreement) is not paid when due and payable,
whether at the due date thereof or a date fixed for prepayment or otherwise
(after the expiration of any applicable grace period);

 

7.13

Leases. Any declared material default, that is not cured within any applicable
cure period, existing under more than two (2) of Borrower’s real property leases
at any one time;

 

7.14

Franchise Agreement. Any declared default, that is not cured within any
applicable cure period, existing under the Franchise Agreement;

 

7.15

Chance of Control Event. The occurrence of any Change of Control Event;

 

7.16

Security. The Borrower will not have executed prior to 21 days following the
date hereof a debenture granting security over its assets in a form and
substance satisfactory to the Lender; then immediately upon the occurrence of
any of the events described in Section 7.5 or 7.6 and at the option of the
Lender upon the occurrence of any other Event of Default, the Loan, all notes
and all other Obligations immediately will mature and become due and payable
without presentment, demand, protest or notice of any kind which are hereby
expressly waived. After the occurrence of any Event of Default, Lender is
authorized without notice to anyone to offset and apply to all or any part of
the Obligations all moneys, credits and other property of any nature whatsoever
of Borrower now or at any time hereafter in the possession of, in transit to or
from, under the control or custody of, or on deposit with (whether held by
Borrower individually or jointly with another party), Lender or any of Lender’s
Affiliates. The rights and remedies of Lender upon the occurrence of any Event
of Default will include but not be limited to all rights and remedies provided
in the Loan Documents and all rights and remedies provided under applicable law.
In furtherance but not in limitation of the foregoing, upon the occurrence of an
Event of Default, Lender

 

-17-

 

 


--------------------------------------------------------------------------------



 

may refuse to make any further advances under any Note included in the
Obligations. Borrower waives any requirement of marshalling of the assets
covered by the Loan Documents upon the occurrence of any Event of Default.
Notwithstanding the foregoing, Borrower shall have the right to cure any Event
of Default described in Sections 7.1, 7.2, 7.4, 7.8, 7.11, 7.12 7.13 and 7.14
within thirty (30) days of receiving notice from Lender of such Event of
Default; provided, however, if, within such thirty (30) day cure period,
Borrower commences to exercise best efforts to cure such Event of Default, as
solely determined by Lender, Borrower’s right to cure such Event of Default
shall be extended to ninety (90) days of receiving notice from Lender of such
Event of Default.

 

7.17

Conversion of the Note.

 

7.17.1

Optional Conversion Right. Upon the occurrence of an Event of Default, the
Lender shall be entitled, at its option, to convert all or any portion of the
outstanding and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 7.17, at the
Conversion Rate (as defined below). The Borrower shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Borrower shall round such
fraction of a share of Common Stock up to the nearest whole share. The Borrower
shall pay any and all documentary stamp, transfer or similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount, and such amount shall not be offset against
any Conversion Amount.

 

7.17.2

Conversion Rate. The number of shares of Common Stock issuable upon conversion
of any Conversion Amount pursuant to Section 7.17 shall be determined by
dividing (x) such Conversion Amount by (y) the Conversion Price (as defined
below) (the "Conversion Rate").

 

7.17.3

"Conversion Amount" means the sum of (A) the portion of the Loan to be
converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Loan and (C)
accrued and unpaid Late Charges with respect to such Principal and Interest.

 

7.17.4

"Conversion Price" means, as of any Conversion Date (as defined below) or other
date of determination, and subject to adjustment as provided herein, fair market
value as determined at the time by an independent firm of accountants.



 

-18-

 

 


--------------------------------------------------------------------------------



 

 

 

7.18

Mechanics of Conversion.

 

7.18.1

Notice of Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Lender shall transmit by facsimile
(or otherwise deliver), for receipt on or prior to 11:59 p.m., New York Time, on
such date, a written notice of conversion (the "Conversion Notice") to the
Borrower. On or before the third Business Day following the date of receipt of a
Conversion Notice (the "Share Delivery Date"), the Borrower shall issue and
dispatch by overnight courier to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Lender or its designee, for
the number of shares of Common Stock to which the Lender shall be entitled. If
the Note is physically surrendered for conversion and the outstanding Principal
of the Note is greater than the Principal portion of the Conversion Amount being
converted, then the Borrower shall as soon as practicable and in no event later
than three Business Days after receipt of the Note and at its own expense, issue
and dispatch by overnight courier to the Lender a new Note representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of the Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

 

7.18.2

Borrower's Failure to Timely Perform. If the Borrower shall fail to issue a
certificate to the Lender for the number of shares of Common Stock to which the
Lender is entitled upon conversion of any Conversion Amount on or prior to the
date which is five Business Days after the Conversion Date (in each case, a
"Conversion Failure"), then (A) the Borrower shall pay damages to the Lender for
each date of such Conversion Failure in an amount equal to __.0% of the
Conversion Amount and (B) the Lender, upon written notice to the Borrower, may
void its Conversion Notice with respect to, and retain or have returned, as the
case may be, any portion of the Note that has not been converted pursuant to
such Conversion Notice; provided that the voiding of a Conversion Notice shall
not affect the Borrower's obligations to make any payments which have accrued
prior to the date of such notice pursuant to this Section 7.17 or otherwise.

 

7.18.3

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of the Note in accordance with the terms hereof, the
Lender shall not be required to physically surrender the Note to the Borrower
unless the full Conversion Amount represented by the Note is being converted.
The Lender and the Borrower shall maintain records showing the Principal,
Interest and Late Charges converted and the dates of such conversions or shall
use such other method, reasonably

 

-19-

 

 


--------------------------------------------------------------------------------



 

satisfactory to the Lender and the Borrower, so as not to require physical
surrender of the Note upon conversion.

 

 

7.18.4

Representation and Covenant with Respect to the Conversion Shares. The Borrower
represents that the all corporate action on the part of the Borrower and its
officers, directors and stockholders necessary for authorization, issuance, and
delivery of the Shares of the Common Stock issuable upon conversion of the Note
has been taken. The Common Stock issuable upon conversion of the Note has been
duly and validly reserved and, upon issuance in accordance with the conversion
provisions of this Agreement and the Note, shall be duly and validly issued,
fully paid and nonassessable, and will be free of any liens, encumbrances and
preemptive rights or rights of first refusal of existing and future
stockholders, whether under the organizational documents of the Borrower,
contractual agreements to which the Borrower or its stockholders are a party, or
otherwise. The Borrower shall continue to reserve and keep available out of its
authorized but unissued shares of Common Stock solely for the purpose of
effecting the conversion of the Note a number of its shares of Common Stock as
shall be sufficient to effect the conversion of the Note, based on the good
faith estimate of the Borrower. If at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the conversion
of the entire outstanding principal amount of this Note, the Borrower will use
its reasonable efforts to take such corporate action as may be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes, provided that the foregoing
shall not be deemed to limit any other remedies as shall be available to the
Lender.

 

 

8.

Conditions Precedent.

 

8.1

At Closing. Lender's obligation to make any of the Loans is conditioned upon the
receipt by Lender of all documents in form and substance acceptable to Lender
listed on the Closing Memo, except for those specifically listed thereon as
post-closing items.

 

8.2

Additional Advances. Lender's obligations to make any Loan and/or any advance
under any Note on any date in the future (to the extent that there are funds
remaining to be disbursed hereunder or under any Note) are subject to the
conditions precedent that:

 

8.2.1

No Defaults. There does not exist any Default or Event of Default.

 

 

-20-

 

 


--------------------------------------------------------------------------------



 

 

 

8.2.2

Accuracy. The representations and warranties contained in this Agreement, the
Loan Documents, and in each document listed on the Closing Memo prepared by
Borrower, executed by Borrower or provided by a third party at the request of
Borrower, and in any document delivered in connection therewith will be true and
accurate on and as of such date, except as such warranties and representations
may be affected by: (a) this Agreement or transactions contemplated thereby, and
(b) events occurring after the Closing Date as to those representations and
warranties relating to the Current Financial Statements.

 

8.2.3

Other Documents. Lender will have received such other documents, instruments,
opinions, certificates, or items of information which it may have reasonably
required in connection with the transactions provided for in this Agreement.

 

8.3

Borrowing Representations. Each borrowing by Borrower hereunder will constitute
a representation and warranty by Borrower as of the date of such borrowing that
the conditions set forth in Section 8.2 have been satisfied.

9.

Post-Closing Expenses. To the extent that Lender incurs any costs or expenses in
protecting or enforcing its rights hereunder or observing or performing any of
the conditions or obligations of Borrower or any Guarantor thereunder, including
but not limited to reasonable Attorneys' Fees in connection with litigation,
preparation of amendments or waivers, present or future stamp or documentary
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of any Loan Document or this
Agreement, such costs and expenses will be due on demand, will be included in
the Obligations and will bear interest at the Default Rate if not paid within
fifteen (15) days of becoming due.

10.

Representations and Warranties to Survive. All representations, warranties,
covenants, indemnities and agreements made by Borrower herein and in the Loan
Documents will survive the execution and delivery of this Agreement, the Loan
Documents and the issuance of any notes.

11.

Definitions. For purposes hereof:

 

11.1

Each accounting term not defined or modified herein will have the meaning given
to it under generally accepted accounting principles in effect on the Closing
Date.

 

11.2

"Affiliate" will mean any person, partnership, joint venture, company or
business entity under common control or having similar equity holders owning at
least ten percent (10%) thereof, whether such common control is direct or
indirect. All of Person's direct or indirect parent corporations, partners,
Subsidiaries, and the officers, members, directors and partners of any of the
foregoing and persons

 

-21-

 

 


--------------------------------------------------------------------------------



 

related by blood or marriage to any of the foregoing will be deemed to be a
Person's Affiliates for purposes of this Agreement.

 

11.3

"Attorneys Fees" will mean the reasonable value of the services (and all costs
and expenses related thereto) of the attorneys (and all paralegals and other
staff employed by such attorneys) employed by Lender from time to time to: (i)
take any action in or with respect to any suit or proceedings (bankruptcy or
otherwise) relating to this Agreement or the Revolving Credit Note; (ii)
protect, collect, lease or sell, any of the assets of the Borrower; (iii)
attempt to enforce any lien on any of such assets or to give any advice with
respect to such enforcement; (iv) enforce any of Lender's rights to collect any
of the Obligations; (v) give Lender advice with respect to this Agreement,
including but not limited to advice in connection with any default, workout or
bankruptcy; (vi) prepare any amendments, restatements, amendments or waivers to
this Agreement or any of the documents executed in connection with any of the
Obligations.

 

11.4

"Business Day" will mean any day excluding Saturday, Sunday and any other day on
which banks are required or authorized to close in Missouri.

 

11.5

"Change of Control Event" will mean any event or series of events, or any
agreement, contract, or arrangement of any kind entered into by Borrower which
results, or which would result if consummated or completed, in (i) the existing
investors in the Borrower as of the date of this Loan Agreement ceasing to own
at least fifty one percent (51%) of the issued and outstanding stock of
Borrower.

 

11.6

"Closing" will mean the execution and delivery of the documents listed on the
Closing Memo.

 

11.7

"Closing Date" will mean the date on which this Agreement is executed.

 

11.8

"Closing Memo" will mean the Closing Memorandum between Borrower and Lender in
connection with the transactions represented by this Agreement.

 

11.9

"Collateral" will mean any property, real or personal, tangible or intangible,
now or in the future securing the Obligations, including but not limited to the
property covered by the Loan Documents.

 

11.10

"Compliance Certificate" will mean a compliance certificate in form and
substance reasonably acceptable to Lender and demonstrating the compliance of
Borrower with certain of the covenants set forth herein.

 

11.11

"Consolidated EBITDA" will mean, with respect to any fiscal period, Borrower’s
and its Subsidiaries’ consolidated net earnings (or loss), minus extraordinary
gains and interest income, plus Interest Expense, income taxes, and depreciation
and amortization for such period, in each case, as determined in accordance with
GAAP.

 

 

-22-

 

 


--------------------------------------------------------------------------------



 

 

 

11.12

"Consolidated Excess Cash Flow" means with respect to a fiscal year, an amount
equal to (i) Consolidated EBITDA for such period, minus (ii) Interest Expense
for such period, minus (iii) federal and state income taxes attributable to the
income of Borrower and its Subsidiaries, minus (iv) capital expenditures of
Borrower and its Subsidiaries.

 

11.13

"Current Financial Statements" will mean the following financial statements: (a)
Borrower's audited balance sheet dated December 31, 2004 and statement of
profit, loss and surplus for the fiscal year ended December 31, 2004; and (b)
Borrower's internally prepared balance sheet dated June 30, 2005 and statement
of profit, loss and surplus for the period January 1, 2005 through June 30,
2005. For the purposes of any future date on which the representations and
warranties contained in Section 4 hereof are deemed to be remade, the most
current financial statements, tax returns or other documents with respect to
Borrower or any Guarantor delivered to Lender pursuant to Section 5 above will
be deemed the "Current Financial Statements".

 

11.14

"Default Rate" will mean 4% per annum plus the highest rate of interest that
would otherwise be in effect under any Note but not more than the highest rate
permitted by applicable law.

 

11.15

"Default" will mean any event or condition that with the passage of time or
giving of notice, or both, would constitute an Event of Default.

 

11.16

"Environmental Laws" will mean any and all laws, whether civil, criminal or
administrative which have as a purpose or effect the protection of the
environment, and/or the mitigation, abatement, containment or prevention of harm
or damage or other interference with the environment and/or the provision of
remedies in respect of such harm of damage, including European Community or
European Union regulations, directives, decisions and recommendations; statutes
and subordinate legislation; regulations, orders, ordinances; permits, licenses,
consents, codes of practice, circulars, guidance notes and the like; common law,
local laws and byelaws; judgments, notices, orders, directions, instructions or
awards of any competent authority having regulatory authority under
Environmental Laws and/or any court of law or tribunal;

 

11.17

"Event of Default" will mean any of the events listed in Section 7.

 

11.18

"Franchise Agreement" will mean that certain International Area Development and
License Agreement by and between the Lender and the Borrower dated as of May 13,
2003.

 

11.19

"Funded Debt" will mean all Indebtedness to financial institutions or commercial
lenders.

 

 

-23-

 

 


--------------------------------------------------------------------------------



 

 

 

11.20

"GAAP" will mean means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied.

 

11.21

"Guarantees" will mean the guarantees of all or any part of the Obligations, now
existing or hereafter arising, whether on a full, limited or non-recourse basis
and such term will include any person or entity that hypothecates or otherwise
pledges any property to Lender in connection with any of the Obligations and
will include any amendments thereto and restatements thereof.

 

11.22

"Guarantor(s)" will mean any persons or entities that now or in the future
deliver one or more Guarantees to Lender.

 

11.23

"Indebtedness" will mean, without duplication: (i) all obligations (including
capitalized lease obligations) which in accordance with generally accepted
accounting principles would be shown on a balance sheet as a liability; (ii) all
obligations for borrowed money or for the deferred purchase price of property or
services; and (iii) all guarantees, reimbursement, payment or similar
obligations, absolute, contingent or otherwise, under acceptance, letter of
credit or similar facilities.

 

11.24

"Interest Expense" will mean, for any period, the aggregate of the interest
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

11.25

"Lender’s Affiliate" will mean any person, partnership, joint venture, company
or business entity under common control or having similar equity holders owning
at least ten percent (10%) thereof with Lender, whether such common control is
direct or indirect. All of Lender's direct or indirect parent corporations,
sister corporations, and subsidiaries will be deemed to be a Lender's Affiliate
for purposes of this Agreement.

 

11.26

"Loan(s)" will mean any and all advances of funds under this Agreement or the
Revolving Credit Note whether before or after the signature date of this
Agreement.

 

11.27

"Loan Documents" will mean this agreement and the agreements, pledges,
mortgages, guarantees, or other documents delivered by Borrower, any Guarantor
or any other person or entity to Lender or Lender’s Affiliate previously, now or
in the future related to the Obligations, including but not limited to those
listed on the Closing Memo, and all amendments thereto and restatements thereof.

 

11.28

"Note(s)" will mean any note, now or in the future, between Borrower and Lender,
and will include any amendments made thereto and restatements thereof,
extensions and replacements, including without limitation, the Revolving Credit
Note.

 

 

-24-

 

 


--------------------------------------------------------------------------------



 

 

 

11.29

"Obligations" will mean and include all loans, advances, debts, liabilities,
obligations, covenants and duties owing to Lender or any of Lender's Affiliates,
from Borrower of any kind or nature, present or future, whether or not evidenced
by any note, guaranty or other instrument, including but not limited to those
arising under: (i) this Agreement, (ii) any International Swaps and Derivatives
Association Master Agreement ("Master Agreement"), and including each
Transaction (as such term is defined in the Master Agreement), as confirmed in
the applicable confirmation of each such Transaction, (iii) any obligation of
Borrower to Lender or any Lender's Affiliate under any other interest rate swap,
cap, collar, floor, option, forward, or other type of interest rate protection,
foreign exchange or derivative transaction agreement, (iv) the Revolving Credit
Note, (v) under any other agreement, instrument or document, whether or not for
the payment of money, whether arising by reason of an extension of credit,
opening of a Letter of Credit, loan, guaranty, indemnification or in any other
manner, whether direct or indirect (including those acquired by assignment,
participation, purchase, negotiation, discount or otherwise), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising and whether or not contemplated by Borrower or Lender or any Lender's
Affiliate on the Closing Date; and as to all of the foregoing, including any
amendments, modifications, or superceding documents to each of the foregoing;
and all charges, expenses, fees, including but not limited to reasonable
Attorneys’ Fees, and any other sums chargeable to Borrower under any of the
Obligations.

 

11.30

"Permitted Liens" will mean:

 

11.30.1

liens securing the payment of taxes, either not yet due or the validity of which
is being contested in good faith by appropriate proceedings, and as to which
Borrower has set aside on its books adequate reserves to the extent required by
generally accepted accounting principles;

 

11.30.2

deposits under workers' compensation, unemployment insurance and social security
laws, or to secure the performance of bids, tenders, contracts (other than for
the repayment of borrowed money) or leases, or to secure statutory obligations
or surety or appeal bonds, or to secure indemnity, performance or other similar
bonds in the ordinary course of business;

 

11.30.3

liens imposed by law, such as carrier’s, warehousemen's or mechanics' liens,
incurred by Borrower in good faith in the ordinary course of business, and liens
arising out of a judgment or award against Borrower with respect to which
Borrower will currently be prosecuting an appeal, a stay of execution pending
such appeal having been secured;

 

11.30.4

liens in favor of Lender;

 

 

-25-

 

 


--------------------------------------------------------------------------------



 

 

 

11.30.5

reservations, exceptions, encroachments and other similar title exceptions or
encumbrances affecting real properties, provided such do not materially detract
from the use or value thereof as used by the owner thereof;

 

11.30.6

attachment, judgment, and similar liens provided that execution is effectively
stayed pending a good faith contest; and

 

11.30.7

liens by a bank on deposit accounts of Borrower that arise by operation of law,
and that are otherwise in compliance with the terms of this Agreement.

 

11.31

"Person" will include an individual, a corporation, a limited liability company,
an association, a partnership, a trust or estate, a joint stock company, an
unincorporated organization, a joint venture, a government (foreign or
domestic), any agency or political subdivisions thereof, or any other entity.

 

11.32

"Prime Rate" will mean the rate per annum established by U.S. Bank National
Association from time to time. Subject to any maximum or minimum interest rate
limitations specified herein or by applicable law, if and when such Prime Rate
changes, then in each such event, the rate of interest payable under this
Agreement, any Note, the Loan Documents or any other document evidencing the
Obligations that is tied to the Prime Rate will change automatically without
notice effective the date of such changes.

 

11.33

"Revolving Credit Loan" will have the meaning set forth in Section 2.1.1 above.

 

11.34

"Security Documents" will mean this agreement and the agreements, pledges,
mortgages, guarantees, or other documents delivered by Borrower or any other
person or entity to Lender, now or in the future to encumber the Collateral in
favor of Lender, and all amendments thereto and restatements thereof.

 

11.35

"Subsidiaries" will mean a corporation of which shares of stock having ordinary
voting power (other than stock having such power only by reason of the happening
of a contingency) to elect a majority of the Board of Directors or other
managers of such corporation are at the time owned, or the management of which
is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by Borrower.

 

11.36

All other terms contained in this Agreement and not otherwise defined herein
will, unless the context indicates otherwise, have the meanings provided for by
the Uniform Commercial Code of the State of Missouri to the extent the same are
defined therein.



 

-26-

 

 


--------------------------------------------------------------------------------



 

 

12.

General.

 

12.1

Indemnity. Borrower will indemnify, defend and hold harmless Lender, its
directors, officers, counsel and employees, from and against all claims,
demands, liabilities, judgments, losses, damages, costs and expenses, joint or
several (including all accounting fees and Attorneys' Fees reasonably incurred),
that Lender or any such indemnified party may incur arising under or by reason
of this Agreement or any act hereunder or with respect hereto or thereto
including but not limited to any of the foregoing relating to any act, mistake
or failure to act in perfecting, maintaining, protecting or realizing on any
collateral or lien thereon except the willful misconduct or gross negligence of
such indemnified party. Without limiting the generality of the foregoing,
Borrower agrees that if, after receipt by Lender of any payment of all or any
part of the Obligations, demand is made at any time upon Lender for the
repayment or recovery of any amount or amounts received by Borrower in payment
or on account of the Obligations and Lender repays all or any part of such
amount or amounts by reason of any judgment, decree or order of any court or
administrative body, or by reason of any settlement or compromise of any such
demand, this Agreement will continue in full force and effect and Borrower will
be liable, and will indemnify, defend and hold harmless Lender for the amount or
amounts so repaid. The provisions of this Section will be and remain effective
notwithstanding any contrary action which may have been taken by Borrower in
reliance upon such payment, and any such contrary action so taken will be
without prejudice to Lender's rights under this Agreement and will be deemed to
have been conditioned upon such payment having become final and irrevocable. The
provisions of this Section will survive the expiration or termination of this
Agreement.

 

12.2

Continuing Agreement. This Agreement is and is intended to be a continuing
Agreement and will remain in full force and effect until the Loan is finally and
irrevocably paid in full.

 

12.3

No Third Party Beneficiaries. Nothing express or implied herein is intended or
will be construed to confer upon or give any person, firm, or corporation, other
than the parties hereto, any right or remedy hereunder or by reasons hereof.

 

12.4

No Partnership or Joint Venture. Nothing contained herein or in any of the
agreements or transactions contemplated hereby is intended or will be construed
to create any relationship other than as expressly stated herein or therein and
will not create any joint venture, partnership or other relationship.

 

12.5

Waiver. No delay or omission on the part of Lender to exercise any right or
power arising from any Event of Default will impair any such right or power or
be considered a waiver of any such right or power or a waiver of any such Event
of Default or any acquiescence therein nor will the action or nonaction of
Lender in case of such Event of Default impair any right or power arising as a
result thereof or affect any subsequent default or any other default of the same
or a different

 

-27-

 

 


--------------------------------------------------------------------------------



 

nature. No disbursement of the Loans hereunder will constitute a waiver of any
of the conditions to Lender's obligation to make further disbursements; nor, in
the event that Borrower is unable to satisfy any such condition, will any such
disbursement have the effect of precluding Lender from thereafter declaring such
inability to be an Event of Default.

 

12.6

Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder will be in writing and will be
conclusively deemed to have been received by a party hereto and to be effective
if delivered personally to such party, or sent by telecopy (followed by written
confirmation) or by overnight courier service, or by certified or registered
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or to such other address as any party may give to the
other in writing for such purpose:

To Borrower:

AMSBRA, LTD.

 

St. Stephens House

 

Arthur Road

 

Windsor, Berkshire, SL41RU

 

United Kingdom

 

Attention: Rupert Ashe

 

 

To Lender:

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.

 

1954 Innerbelt Business Center Drive

 

St. Louis, Missouri 63114

 

Attention: T. William Alvey, III

 

All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered, or
if sent by telecopy, on the day on which transmitted, or if sent by overnight
courier service, on the day after deposit thereof with such service, or if sent
by certified or registered mail, on the third Business Day after the day on
which deposited in the mail.

 

12.7

Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns,
provided, however, that Borrower may not assign this Agreement in whole or in
part without the prior written consent of Lender and Lender at any time may
assign this Agreement in whole or in part.

 

12.8

Modifications. This Agreement, the Revolving Credit Note and the Loan Documents,
and the documents listed on the Closing Memo, constitute the entire agreement of
the parties and supersede all prior agreements and understandings regarding the
subject matter of this Agreement, including but not limited to any proposal or
commitment letters. No modification or waiver of any provision of

 

-28-

 

 


--------------------------------------------------------------------------------



 

this Agreement, any Note, any of the Loan Documents or any of the documents
listed on the Closing Memo, nor consent to any departure by Borrower therefrom,
will be established by conduct, custom or course of dealing; and no
modification, waiver or consent will in any event be effective unless the same
is in writing and specifically refers to this Agreement, and then such waiver or
consent will be effective only in the specific instance and for the purpose for
which given. No notice to or demand on Borrower in any case will entitle
Borrower to any other or further notice or demand in the same, similar or other
circumstance.

 

12.9

Remedies Cumulative. No single or partial exercise of any right or remedy by
Lender will preclude any other or further exercise thereof or the exercise of
any other right or remedy. All remedies hereunder and in any instrument or
document evidencing, securing, guaranteeing or relating to any Loan or now or
hereafter existing at law or in equity or by statute are cumulative and none of
them will be exclusive of the others or any other remedy. All such rights and
remedies may be exercised separately, successively, concurrently, independently
or cumulatively from time to time and as often and in such order as Lender may
deem appropriate.

 

12.10

Illegality. If fulfillment of any provision hereof or any transaction related
hereto or of any provision of the Revolving Credit Note or the Loan Documents,
at the time performance of such provision is due, involves transcending the
limit of validity prescribed by law, then ipso facto, the obligation to be
fulfilled will be reduced to the limit of such validity; and if any clause or
provisions herein contained other than the provisions hereof pertaining to
repayment of the Obligations operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such clause or provision
only will be void, as though not herein contained, and the remainder of this
Agreement will remain operative and in full force and effect; and if such
provision pertains to repayment of the Obligations, then, at the option of
Lender, all of the Obligations of Borrower to Lender will become immediately due
and payable.

 

12.11

Gender, etc. Whenever used herein, the singular number will include the plural,
the plural the singular and the use of the masculine, feminine or neuter gender
will include all genders.

 

12.12

Headings. The headings in this Agreement are for convenience only and will not
limit or otherwise affect any of the terms hereof.

 

12.13

Time. Time is of the essence in the performance of this Loan Agreement.

 

12.14

Counterparts. This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which taken together will
constitute one and the same agreement. Any party so executing this Agreement by
facsimile transmission shall promptly deliver a manually executed counterpart,

 

-29-

 

 


--------------------------------------------------------------------------------



 

provided that any failure to do so shall not affect the validity of the
counterpart executed by facsimile transmission.

 

12.15

Costs and Attorneys’ Fees. If Lender or Borrower is required to enforce this
Agreement in a judicial proceeding, the party prevailing in such proceeding
shall recover from the other party its reasonable costs and expenses, including
without limitation reasonable attorneys’ fees (for attorneys and legal
assistants), accountants’ fees, and expert witness fees, whether incurred prior
to, in preparation for or in contemplation of the filing of any such proceeding.
If the Lender is required to engage legal counsel in connection with any failure
by Borrower to comply with this Agreement, Borrower shall reimburse Lender for
any of the above listed costs and expenses incurred by it.

 

12.16

Governing Law and Jurisdiction; No Jury Trial. Lender and Borrower agree that,
except to the extent governed by federal law, this Agreement shall be governed
by the internal laws of the State of Missouri, U.S.A., exclusive of the choice
of law and conflict of law rules of that state.

 

12.17

Arbitration. All controversies, disputes or claims arising between the Lender,
its Affiliates and their respective shareholders, partners, officers, directors,
employees, agents and attorneys (in their representative capacity) and Borrower
(and its Owners) arising out of or related to the relationship of the parties
hereto, or this Loan Agreement, shall be submitted for arbitration to be
administered by the American Arbitration Association (“AAA”) on demand of either
party.

 

12.17.1

Such arbitration proceedings shall be conducted in St. Louis, Missouri, before a
panel of three (3) arbitrators and, except as otherwise provided in this
Agreement, shall be conducted in accordance with the then current commercial
arbitration rules of the AAA for international arbitrations. Lender and Borrower
shall each appoint one arbitrator and the two arbitrators so appointed shall
appoint a third arbitrator to act as Chairman of the tribunal. If a party fails
to nominate an arbitrator within thirty (30) days from the date when the request
for Arbitration has been communicated to the counter-party, such appointment
shall be made by the AAA. The two arbitrators thus appointed shall attempt to
agree upon the third arbitrator to act as Chairman. If said two arbitrators fail
to nominate the Chairman within thirty (30) days from the date of appointment of
the second arbitrator to be appointed, the Chairman shall be appointed by the
AAA. Unless otherwise provided in this Paragraph 13.17.1, all matters within the
scope of the Federal Arbitration Act of the United States (9 U.S.C. §1 et seq.)
shall be governed by it.

 

12.17.2

The arbitrators shall have the right to award or include in their award any
relief which they deem proper in the circumstances, including without
limitation, money damages (with interest on unpaid amounts

 

-30-

 

 


--------------------------------------------------------------------------------



 

from date due), specific performance, injunctive relief, legal fees and costs,
provided that the arbitrators shall not have the authority to award exemplary or
punitive damages. The award and decision of the arbitrators shall be conclusive
and binding upon all parties hereto and judgment upon the award may be entered
in any court of competent jurisdiction, and Borrower and Lender waive any right
to contest the validity or enforceability of such award.

 

12.17.3

The parties further agree to be bound by the provisions of any applicable
limitation on the period of time in which claims must be brought under
applicable law or this Agreement, whichever is less. The parties further agree
that in connection with any such arbitration proceeding each shall submit or
file all claims which it has against the other party within the same proceeding
as the claim to which it relates. Any such claim which is not submitted or filed
as described above shall be barred. Borrower and Lender agree that arbitration
shall be conducted on an individual, not a class-wide basis and that any
arbitration proceeding between Lender and Borrower shall not be consolidated
with any other arbitration proceeding involving Lender and any other person,
corporation, partnership or entity. This arbitration provision shall continue in
full force and effect subsequent to and notwithstanding expiration or
termination of this Agreement.

 

12.17.4

Borrower and Lender agree that any action against Borrower arising out of or
relating to this Agreement seeking the enforcement of an arbitration award may
be brought in a state or federal court of competent jurisdiction in St. Louis
County, Missouri. Borrower irrevocably submits to the jurisdiction of such
courts and waives any objection it may have to either the jurisdiction or venue
of such courts.

 

12.18

BORROWER HEREBY CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY CERTIFIED MAIL
DIRECTED TO BORROWER AT BORROWER'S ADDRESS SET FORTH HEREIN FOR NOTICES AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED FIVE (5) BUSINESS DAYS AFTER THE
SAME HAS BEEN DEPOSITED IN U.S. MAILS, POSTAGE PREPAID; PROVIDED THAT NOTHING
CONTAINED HEREIN WILL PREVENT LENDER FROM BRINGING ANY ACTION OR EXERCISING ANY
RIGHTS AGAINST ANY SECURITY OR AGAINST BORROWER INDIVIDUALLY, OR AGAINST ANY
PROPERTY OF BORROWER, WITHIN ANY OTHER STATE OR NATION. BORROWER WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER. BORROWER AND LENDER EACH WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY DOCUMENTS EVIDENCING
ANY OF THE

 

-31-

 


--------------------------------------------------------------------------------



 

 

OBLIGATIONS, OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH AGREEMENTS.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.,

Lender

 

By:                     /s/ Barry Erdos        

Print Name:           Barry Erdos        

Title:                                                     

 

 

AMSBRA, LTD.,

Borrower

 

By:                    /s/ Rupert Ashe        

Print Name:           Rupert Ashe       

Title:                                                     

 

 

 

 

-32-

 

 

 

 